

 
 
Exhibit 10.2


AMENDMENT TO THE
PEPCO HOLDINGS, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
 
This Amendment (this “Amendment”) to that certain Performance-Based Restricted
Stock Unit Award Agreement (the “Agreement”), dated February 28, 2013, by and
between Pepco Holdings, Inc. (the “Company”) and Joseph M. Rigby (the
“Executive”), is made effective as of October 25, 2013 (the “Effective
Date”).  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Pepco Holdings, Inc. 2012 Long-Term Incentive
Plan (the “Plan”).


WHEREAS, the Agreement was originally entered into between the Company and the
Executive on February 28, 2013, to provide for the grant of a Performance-Based
Award of Restricted Stock Units under the Plan (the “Award”), in accordance with
the terms of that certain Employment Agreement, dated December 20, 2011, between
the Company and the Executive; and


WHEREAS, Section 7.C. of the Plan provides that the Compensation/Human Resources
Committee of the Board (the “Committee”) may reduce the amount of any
Performance-Based Award determined to be payable to a Covered Executive; and


WHEREAS, the Committee and the Executive mutually desire to amend the terms and
conditions of the Agreement, as set forth herein, to amend the Performance Goals
associated with the Award and to reallocate the relative weights of certain of
the previously existing Performance Goals; provided, however, that in no event
shall this Amendment be permitted to increase the amount of the Award that would
otherwise have been payable to the Executive upon vesting thereof prior to the
Amendment.
.
NOW, THEREFORE, in accordance with Section 7.C. of the Plan, the Agreement is
hereby amended as follows:
 
1. Amendment.  Schedule A of the Agreement is hereby amended and superseded in
its entirety by replacing such Schedule A with the Schedule A attached to this
Amendment.
 
2. No Increase in Vested Amount of Award.  Notwithstanding anything herein to
the contrary, the Company and the Executive acknowledge and agree that in no
event shall this Amendment have the effect of increasing the number of
Restricted Stock Units that will vest under the Award, as compared to the number
of Restricted Stock Units that would have vested had the Award not been amended
hereby.
 
3. Effect of Amendments.  On and after the Effective Date, each reference to the
Award or this Agreement, shall mean and be a reference to the Award and the
Agreement, as amended by this Amendment. Except as amended hereby, the Agreement
continues and shall remain in full force and effect in all respects.
 
 
 


 
 
 

--------------------------------------------------------------------------------

 




 
 
IN WITNESS WHEREOF, the parties hereby affix their signatures to this Amendment,
intending to be bound thereby, effective as of the Effective Date.
 


ATTEST:
 
PEPCO HOLDINGS, INC.
               
/s/ Jane K. Storero
 
By:
/s/ Fred Boyle
Jane K. Storero
   
Frederick J. Boyle
Secretary
   
Senior Vice President and
Chief Financial Officer
                     
EXECUTIVE:
                     
/s/ Joseph M. Rigby
     
Joseph M. Rigby

 




-2-
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
2013 Performance Goals for Joseph M. Rigby


A.  
Reliability of electric service to customers (20% weighting)

Measured by:
·  
Completion of reliability enhancement plan (REP) and emergency restoration
improvement plan (ERIP) milestones, including completion of key reliability
construction projects.

·  
Achievement of state mandated reliability standards (MD, DC, DE, NJ), including
SAIFI/SAIDI performance standards, vegetation management requirements, and storm
restoration standards (as applicable).



B.  
Residential customer satisfaction (20% weighting)

Measured by:
·  
Pre-established goals by service territory (overall customer satisfaction
expressed as a range); as determined by quarterly MSI survey results which
ratings targets are set forth below:




   
% Satisfied
   
Stretch
76
   
Target
74
   
Threshold
72
 



C.  
Execution of regulatory plan (25% weighting)

·
Filing of distribution base rate cases per schedule
·
Realization of reasonable outcomes relative to plan/reduction in regulatory lag
and gap between allowed and earned returns
·
Progress on MD and DC undergrounding initiatives (dependent on legislation
and/or regulatory outcomes, but maintain improved “regulatory tone”)



D.  
Total Shareholder Return (25% weighting)



Total shareholder return for the performance period from January 1, 2011 to
December 31, 2013, determined in a manner consistent with other
performance-based awards granted under the Plan for the same three-year total
shareholder return performance period.


E.  
Talent assessment/succession planning (10% weighting)

·
Update key attributes related to CEO position
·
Assess three candidates against attributes and report to PHI Board by July 2013
·
Determine and execute potential succession action plan



DETERMINATION OF VESTING PERCENTAGE


The number of Restricted Stock Units to vest under this Award, if any, shall be
determined using the vesting percentage obtained using the Performance Goals set
forth above (the “Vesting Percentage”).  Should the Vesting Percentage exceed
the vesting percentage that would have been obtained using the performance goals
applicable to this Award prior to the Amendment, the Vesting Percentage shall be
reduced by the amount of such excess.
 
A-1
 

--------------------------------------------------------------------------------

 